I am of the opinion that our law might well be amended to conform to the idea expressed by my learned associate, Mr. Justice Galen, in his dissenting opinion, but I am convinced that Mr. Justice Angstman's opinion correctly construes our statutes as adopted from California after being interpreted in that state.
Under the authorities, generally, the controlling question in determining whether or not a letting is "at will," is, "Does the contract fix a definite period or term?" "A letting for an indefinite period, by the month" is at will (Sanford v.Johnson, 24 Minn. 172) and all leasing for an indefinite term, although the rent is payable from year to year or month to month, creates a "tenancy at will." (Hines v. Beach, 90 Mich. 563,51 N.W. 644; Holmes v. Wood, 88 Mich. 435, 50 N.W. 323; Say
v. Stoddard, 27 Ohio St. 478; Radigan v. *Page 172 Hughes, 86 Conn. 536, 86 A. 220; Gould v. Thompson, 4 Met. (Mass.) 224; Whitney v. Swett, 22 N.H. 10, 53 Am. Dec. 228; Mayo v. Claflin, 93 Vt. 76, 106 A. 653; Lawrence v.Goodstein, 91 Misc. Rep. 19, 154 N.Y. Supp. 229; Carhart v.White, M.  T. Co., 122 Tenn. 455, 19 Ann. Cas. 396, 123 S.W. 747; Byrne v. Bearden, 27 Ga. App. 149, 107 S.E. 782.)
Nor do the statutes cited by Justice Galen aid us, in my opinion. Here we have no holding over after the expiration of the hiring, nor any term "implied by law," other than "by the month." The reason for the rule announced by the California court is that, when the tenancy is at will, the 30-day notice is required to terminate the tenancy and the three-day notice is thereafter necessary as a condition precedent to maintaining the action; this reasoning is in accord with the terms of the statutes construed and we are bound thereby under the rule announced in the majority opinion.